        Case 5:16-cv-06370-EJD Document 400 Filed 10/10/19 Page 1 of 2



 1 J. Noah Hagey, Esq. (SBN: 262331)
       hagey@braunhagey.com
 2 Matthew Borden, Esq. (SBN: 214323)
       borden@braunhagey.com
 3 Jeffrey M. Theodore, Esq. (SBN: 324823)
       theodore@braunhagey.com
 4 Ronald J. Fisher, Esq. (SBN: 298660)
       fisher@braunhagey.com
 5 BRAUNHAGEY & BORDEN LLP
   351 California Street, 10th Floor
 6 San Francisco, CA 94104
   Telephone: (415) 599-0210
 7 Facsimile: (415) 276-1808

 8 ATTORNEYS FOR PLAINTIFF
   OPTRONIC TECHNOLOGIES, INC.
 9

10

11                              UNITED STATES DISTRICT COURT

12
                               NORTHERN DISTRICT OF CALIFORNIA
13

14
                                                    Case No: 5:16-cv-06370-EJD-VKD
15 OPTRONIC TECHNOLOGIES, INC., d/b/a
   Orion Telescopes & Binoculars ®, a California    PLAINTIFF OPTRONIC
16 corporation,                                     TECHNOLOGIES, INC.’S
                                                    RESPONSE AND REQUEST TO
17                Plaintiff,                        STRIKE DEFENDANTS’
                                                    OBJECTIONS TO PLAINTIFF’S
18         v.                                       CORRECTED EXHIBIT LIST [ECF
                                                    NO. 399]
19 NINGBO SUNNY ELECTRONIC CO., LTD.,
   SUNNY OPTICS, INC., MEADE                        Date:    October 10, 2019
20 INSTRUMENTS CORP., and DOES 1 - 25,              Time:    2:00 p.m.
                                                    Judge:   Hon. Edward J. Davila
21                Defendants.                       Ctrm:    4, 5th Floor

22                                                  Compl. Filed:         Nov. 1, 2016
                                                    First Am. Compl.: Nov. 3, 2017
23                                                  Final Pretrial Conf.: October 10, 2019
                                                    Trial Date:           October 15, 2019
24

25

26

27

28
                                                                Case No. 5:16-cv-06370-EJD-VKD
     PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S RESPONSE AND REQUEST TO STRIKE DEFENDANTS’
                 OBJECTIONS TO PLAINTIFF’S CORRECTED EXHIBIT LIST [ECF NO. 399]
         Case 5:16-cv-06370-EJD Document 400 Filed 10/10/19 Page 2 of 2



 1         Plaintiff Optronic Technologies, Inc. (“Orion”) responds to Defendants’ Objections to

 2 Orion’s Corrected Exhibit List. ECF No. 399.

 3         The Court has ordered that “[b]efore filing any further documents,” lead counsel must meet

 4 and confer in good faith to resolve any disputes. ECF No. 341. Defendants never requested a meet

 5 and confer regarding any of the issues raised in Defendants’ filing, and accordingly have not

 6 satisfied this requirement. Defendants’ filing also does not contain the attestation required by the

 7 Court’s Order.

 8         Based on these deficiencies, Orion respectfully requests that the Court strike Defendants’

 9 objections.

10

11 Dated: October 10, 2019                               Respectfully Submitted,

12                                                       BRAUNHAGEY & BORDEN LLP

13
                                                         By:        /s/ J. Noah Hagey
14                                                                   J. Noah Hagey
15
                                                         Attorneys for Plaintiff OPTRONIC
16                                                       TECHNOLOGIES, INC. d/b/a Orion
                                                         Telescopes & Binoculars
17

18

19

20

21

22

23

24

25

26

27

28
                                                1                Case No. 5:16-cv-06370-EJD-VKD
      PLAINTIFF OPTRONIC TECHNOLOGIES, INC.’S RESPONSE AND REQUEST TO STRIKE DEFENDANTS’
                  OBJECTIONS TO PLAINTIFF’S CORRECTED EXHIBIT LIST [ECF NO. 399]
